DETAILED ACTION
This office action regarding application 16/399,842 filed April 30, 2019. This is a Non-Final Office Action on the merits is in response to a requirement for election Claims 1-7, and 12-15 have been elected with traverse and claims 8-11 have been withdrawn. Claims 1-7, and 12-15 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7 and 12-15 in the reply filed on 9/20/2021 is acknowledged.  The traversal is on the ground(s) that “Group I and Group II are both classified in the same GO1C 21/165. Further, Applicant submits that contrary to the allegation of the Office (Restriction Requirement, p. 4), Group I and Group II are in the same field of search. As such, Applicant submits that there is no serious burden on the examiner if Group I and Group II are examined together. For these reasons, Applicant respectfully requests that the Examiner withdraw the restriction requirement and examine all pending claims" .  This is not found persuasive because while the two inventions are directed to the same general classification they each use a distinctly different methods. Specifically the method as described in group I (Claims 1-7 and 12-15) is calculating a misalignment angle between a horizontal component of an acceleration component and a first horizontal acceleration direction, this is accomplished by . 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements submitted on March 17, 2021, October 8, 2020, and April 30, 2019 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Item 160. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of at least the terms Wi-Fi, Bluetooth and Zigbee, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Objections
Claim 1 objected to because of the following informalities:
Regarding claim 1, claim 1 recites “determining an acceleration of the device by analyzing the sensor data to” in line 4, here the word “to” is interpreted by the examiner as a minor typographical error, the language should be changed to –determining an acceleration of the device by analyzing the sensor data--. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is a method claim comprising the steps of receiving, determining, determining, extracting and calculating. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “determining an acceleration of the device by analyzing the sensor data … determining an acceleration of the vehicle by analyzing the sensor data … extracting horizontal components of the acceleration of the device from the first acceleration component and the second acceleration component; and calculating a misalignment angle between a horizontal component of the first acceleration component and the first horizontal acceleration direction by analyzing an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle” are considered to be mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining an acceleration of the device by analyzing the sensor data … determining an acceleration of the vehicle by analyzing the sensor data … extracting horizontal components of the acceleration of the device from the first acceleration component and the second acceleration component; and calculating a misalignment angle between a horizontal component of the first acceleration component and the first horizontal acceleration direction by analyzing an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mathematical concept. That is, nothing in the claim element precludes the mathematical concept from being manually performed by a user. For example, “determining an acceleration of the device by analyzing the sensor data … determining an acceleration of the vehicle by analyzing the sensor data … extracting horizontal components of the acceleration of the device from the first acceleration component and the second acceleration component; and calculating a misalignment angle between a horizontal component of the first acceleration component and the first horizontal acceleration direction by analyzing an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle” in the context of this claim encompasses a user manually performing the requested mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical concept without significantly more, then it falls within the “Mathematical calculations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 

Regarding dependent claims 2-7
Under Step 1:
Claims 2-7 are to a method comprising the steps of “compensating the tilt direction to the first acceleration component and the second acceleration component to extract horizontal components of the first and second acceleration with respect to the horizontal plane; and determining the horizontal components of the first and second acceleration component of the device” (Claim 5), “applying a singular value decomposition to the horizontal components of the first and second acceleration component of the device; and applying the singular value decomposition to the first and second horizontal acceleration direction of the vehicle” (Claim 6), and “applying an orthogonal transformation to the horizontal component of the first acceleration component of the device and the first horizontal acceleration direction of the vehicle; and determining the angle based on calculation using the orthogonal transformation.” (Claim 7), (thus the claims are to a method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-7 depend on claim 1 and recite the limitations of “compensating the tilt direction to the first acceleration component and the second acceleration component to extract horizontal components of the first and second acceleration with respect to the horizontal plane; and determining the horizontal components of the first and second acceleration component of the device” (Claim 5), “applying a singular value decomposition to the horizontal components of the first and second acceleration component of the device; and applying the singular value decomposition to the first and second horizontal acceleration direction of the vehicle” (Claim 6), and “applying an orthogonal transformation to the horizontal component of the first acceleration component of the device and the first horizontal acceleration direction of the vehicle; and determining the angle based on calculation using the orthogonal transformation.” (Claim 7), These claims recite an abstract idea which is directed to a mathematical concept. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-7 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-7 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-7 are not patent eligible.

Regarding claim 12, claim 12 is an apparatus claim comprising a plurality of sensors, and a processor. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
“analyzing the sensor data to determine an acceleration of the device … analyzing the sensor data to determine an acceleration of a vehicle associated with the device … extracting horizontal components of the acceleration of the device; and determining an angle formed between a horizontal component of the first acceleration component and the first horizontal acceleration direction to compute the angle based on an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle” are considered to be mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “analyzing the sensor data to determine an acceleration of the device … analyzing the sensor data to determine an acceleration of a vehicle associated with the device … extracting horizontal components of the acceleration of the device; and determining an angle formed between a horizontal component of the first acceleration component and the first horizontal acceleration direction to compute the angle based on an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components (i.e. the claimed processor). That is, nothing in the claim element precludes the mathematical concept from being manually performed by a user. For example, but for the “a processor” “analyzing the sensor data to determine an acceleration of the device … analyzing the sensor data to determine an acceleration of a vehicle associated with the device … extracting horizontal components of the acceleration of the device; and determining an angle formed between a horizontal component of the first acceleration component and the first horizontal acceleration direction to compute the angle based on an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle” in the context of this claim encompasses a user manually performing the requested mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components, without significantly more, then it falls within the “Mathematical calculations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a processor. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor” amounts to no more than mere instructions to apply the exception using a generic computer 

Regarding dependent claim 13, dependent claim 13 does not include any additional limitations or elements to integrate the exception into practical application. Claim 13 is not patent eligible.

Regarding claim 14, claim 14 is an apparatus claim comprising a processor. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 14 including “analyzing the sensor data to determine an acceleration of the chipset … analyzing the sensor data to determine an acceleration of a vehicle associated with the chipset … extracting horizontal components of the acceleration of the chipset; and determining an angle formed between a horizontal component of the first acceleration component and the first horizontal acceleration direction to compute the angle based on an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle” are considered to be mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 
The limitations of “analyzing the sensor data to determine an acceleration of the chipset … analyzing the sensor data to determine an acceleration of a vehicle associated with the chipset … extracting horizontal components of the acceleration of the chipset; and determining an angle formed between a horizontal component of the first acceleration component and the first horizontal acceleration direction to compute the angle based on an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components (i.e. the claimed processor). That is, nothing in the claim element precludes the mathematical concept from being manually performed by a user. For example, but for the “a processor” language, “analyzing the sensor data to determine an acceleration of the chipset … analyzing the sensor data to determine an acceleration of a vehicle associated with the chipset … extracting horizontal components of the acceleration of the chipset; and determining an angle formed between a horizontal component of the first acceleration component and the first horizontal acceleration direction to compute the angle based on an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle” in the context of this claim encompasses a user manually performing the requested mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer 
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a processor. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the step of receiving sensor data from a plurality of sensors is considered to be insignificant extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Claim 14 is not patent eligible. 

Regarding dependent claim 15, dependent claim 15 does not include any additional limitations or elements to integrate the exception into practical application. Claim 15 is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Al-Hamad (US-20180259350).

Regarding claim 1, Al-Hamad teaches a method comprising
receiving sensor data using a plurality of sensors in a device in a vehicle (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly")
"wherein the portable device is conveyed by a cart and may be tethered or untethered, wherein mobility of the portable device may be constrained or unconstrained within the cart")
determining an acceleration of the device by analyzing the sensor data to (Paragraph [0039], "Thus, the wide variety of sensor data collected by a portable device, including measurements such as acceleration")
the acceleration of the device having a first acceleration component in a first direction and a second acceleration component in a second direction the second direction being perpendicular to the first direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
determining an acceleration of the vehicle by analyzing the sensor data (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform") (Paragraph [0072], "In this embodiment, the accelerations and angular rotations may be windowed or buffered for a suitable length of time, such as about 3 seconds for example. Based on this window data, sufficient features to discriminate cart motion mode from other possible motion modes may be extracted for use by classifier 410.")
the acceleration of the vehicle having a first horizontal acceleration direction and a second horizontal acceleration direction the second horizontal acceleration direction being perpendicular to the first horizontal acceleration direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
extracting horizontal components of the acceleration of the device from the first acceleration component and the second acceleration component (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan", here the system is extracting the horizontal acceleration components)
calculating a misalignment angle between a horizontal component of the first acceleration component and the first horizontal acceleration direction by analyzing an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform.") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10. From a collection of data points, a main principle axis may be identified as shown. In turn, the slope of the axis exhibiting maximum variance represents the heading misalignment angle."). 

Regarding claim 2, Al-Hamad teaches the method as described above in claim 1, Al-Hamad further teaches wherein the plurality of sensors includes a three axis gyroscope and a three axis accelerometer (Figure 4, Item 400, "Accelerometer Triad", "Gyroscope Triad”). 

Regarding claim 3, Al-Hamad teaches the method as described above in claims 1 and 2, Al-Hamad further teaches wherein the plurality of sensors further includes a global positioning system sensor (Paragraph [0052], "Representative technologies that may be embodied by absolute navigational information module 222 include: (i) global navigation satellite system (GNSS) receiver such as global positioning system (GPS)"). 

Regarding claim 4, Al-Hamad teaches the method as described above in claim 1, Al-Hamad further teaches wherein the first acceleration component in the first direction of the device is indicative of a forward axis of the plurality of sensors (Paragraph [0088], "These and other suitable techniques may be used to determine the along-track axis of the platform to estimate heading misalignment angle of device 200.", here the system is capable of determining an along-track axis which is interpreted as being the forward axis)
the second acceleration component in the second direction of the device is indicative of a lateral axis of the plurality of sensors (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plane") (Figure 4, Item 400, "Accelerometer Triad").

Regarding claim 5, Al-Hamad teaches the method as described above in claim 1, Al-Hamad further teaches wherein extracting horizontal components of the acceleration of the device includes receiving a tilt direction from the plurality of sensors with respect to a horizontal plane (Paragraph [0070], "As indicated, sensor data may be processed as desired, such as by employing a low pass filter for noise reduction. Further, accelerometer and gyroscope readings may be levelled using the roll and pitch angles values followed by removing the gravity value from the vertical accelerometer of the leveled data."¸ here the data may be processed as needed such as by using the roll and pitch angles which are interpreted as being a tilt direction)
compensating the tilt direction to the first acceleration component and the second acceleration component to extract horizontal components of the first and second acceleration with respect to the horizontal plane (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform. Typically, measurements are integrated once for gyroscopes to yield orientation angles and twice for accelerometers to yield position of the device or platform incorporating the orientation angles. Thus, the measurements of gyroscopes will undergo a triple integration operation during the process of yielding position.", here the system is determining orientation angles) (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.", the system then compensates the components in order to get leveled horizontal components)
and determining the horizontal components of the first and second acceleration component of the device (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan"). 

Regarding claim 6, Al-Hamad teaches the method as described above in claims 1 and 5, Al-Hamad further teaches further comprising applying a singular value decomposition to the horizontal components of the first and second acceleration component of the device (Paragraph [0087], "Before applying the PCA technique, the horizontal components are generated by levelling the acceleration data to the horizontal plan, then they are fed to the technique.") (Paragraph [0087], "The first stage in PCA is to standardize the data by subtracting the mean, and then singular value decomposition (SVD) is applied to get the eigenvectors of x-axis and y-axis.")
and applying the singular value decomposition to the first and second horizontal direction of the vehicle (Paragraph [0087], "Before applying the PCA technique, the horizontal components are generated by levelling the acceleration data to the horizontal plan, then they are fed to the technique.") (Paragraph [0087], "The first stage in PCA is to standardize the data by subtracting the mean, and then singular value decomposition (SVD) is applied to get the eigenvectors of x-axis and y-axis."). 

Regarding claim 12, Al-Hamad teaches a device comprising a plurality of sensors (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly")
a processor, the processor receiving sensor data from the plurality of sensors; and the processor, in operation, capable of: receiving the sensor data using the plurality of sensors (Paragraph [0011], “a processor configured to obtain the motion sensor data”)
analyzing the sensor data to determine an acceleration of the device (Paragraph [0039], "Thus, the wide variety of sensor data collected by a portable device, including measurements such as acceleration")
the acceleration of the device having a first acceleration component in a first direction and a second acceleration component in a second direction the second direction being perpendicular to the first direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
analyzing the sensor data to determine an acceleration of a vehicle associated with the device (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform") (Paragraph [0072], "In this embodiment, the accelerations and angular rotations may be windowed or buffered for a suitable length of time, such as about 3 seconds for example. Based on this window data, sufficient features to discriminate cart motion mode from other possible motion modes may be extracted for use by classifier 410.")
the acceleration of the vehicle having a first horizontal acceleration direction and a second horizontal acceleration direction  the second horizontal acceleration direction being perpendicular to the first horizontal acceleration direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
extracting horizontal components of the acceleration of the device (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan", here the system is extracting the horizontal acceleration components)
and determining an angle formed between a horizontal component of the first acceleration component and the first horizontal acceleration direction to compute the angle based on an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform.") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10. From a collection of data points, a main principle axis may be identified as shown. In turn, the slope of the axis exhibiting maximum variance represents the heading misalignment angle.").

Regarding claim 13, Al-Hamad teaches the system as discussed above in claim 12, Al-Hamad further teaches wherein the sensor data is associated with a motion of the device located in proximity of the vehicle and the motion of the vehicle (Paragraph [0010], "wherein the portable device is conveyed by a cart and may be tethered or untethered, wherein mobility of the portable device may be constrained or unconstrained within the cart"). 

Regarding claim 14, Al-Hamad teaches a chipset comprising a processor, in operation, capable of: receiving the sensor data using the plurality of sensors (Paragraph [0011], “a processor configured to obtain the motion sensor data”) (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly")
analyzing the sensor data to determine an acceleration of the chipset (Paragraph [0039], "Thus, the wide variety of sensor data collected by a portable device, including measurements such as acceleration")
the acceleration of the chipset having a first acceleration component in a first direction and a second acceleration component in a second direction the second direction being "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
analyzing the sensor data to determine an acceleration of a vehicle associated with the chipset (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform") (Paragraph [0072], "In this embodiment, the accelerations and angular rotations may be windowed or buffered for a suitable length of time, such as about 3 seconds for example. Based on this window data, sufficient features to discriminate cart motion mode from other possible motion modes may be extracted for use by classifier 410.")
the acceleration of the vehicle having a first horizontal acceleration direction and a second horizontal acceleration direction  the second horizontal acceleration direction being perpendicular to the first horizontal acceleration direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
extracting horizontal components of the acceleration of the chipset (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan", here the system is extracting the horizontal acceleration components)
and determining an angle formed between a horizontal component of the first acceleration component and the first horizontal acceleration direction to compute the angle based on an amount of rotation between the horizontal component of the chipset and the first horizontal acceleration direction of the vehicle (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform.") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10. From a collection of data points, a main principle axis may be identified as shown. In turn, the slope of the axis exhibiting maximum variance represents the heading misalignment angle.").

Regarding claim 15, Al-Hamad teaches the system as discussed above in claim 14 Al-Hamad further teaches wherein the chipset is included in an electronic device (Paragraph [0011], “The portable device is conveyed by a cart and may be tethered or untethered, wherein mobility of the portable device may be constrained or unconstrained within the cart, and wherein the cart is an apparatus propelled by on foot motion of a user. The portable device may have an integrated sensor assembly including at least one sensor configured to output data representing motion of the portable device and a processor configured to obtain the motion sensor data.”, here the device as described by Al-Hamad comprises a processor and sensor assembly which is interpreted as being a chipset).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamad (US-20180259350) in view of Jafari (US-20180259350). 

Regarding claim 7, Al-Hamad teaches the method as discussed above in claims 1 and 6, however while Al-Hamad teaches that the data sensor data may be processed as desired (Paragraph [0070], “As indicated, sensor data may be processed as desired, such as by employing a low pass filter for noise reduction”), Al-Hamad does not explicitly teach the use of an orthogonal transformation as a method of determining misalignment angle. 
Jafari teaches a system and method for correcting bias and angle misalignment errors in the angle rate and acceleration outputs from a 6-DOF IMU mounted to a vehicle wherein determining the angle includes applying an orthogonal transformation to the horizontal component of the first acceleration component of the device and the first horizontal acceleration direction of the vehicle and determining the angle based on calculation using the orthogonal transformation (EXAMINERS NOTE: As defined in the specification paragraphs {0089-0096], the orthogonal transformation is a matrix that is applied to the acceleration of the sensor in order to determine the acceleration of the vehicle, and the degree of rotation represents the misalignment angle) (Paragraph [0022], “In order to calculate the bias and misalignment estimation errors, a relationship between the ideal and the actual measurements is obtained. … Considering bias and misalignment as two significant errors, the ideal values and the actual IMU measurements are related as: f.sup.b=R.sub.v.sup.bf.sup.v=f.sub.bias (8) ω.sup.b=R.sub.v.sup.bω.sup.v+ω.sub.bias, (9) where f.sup.b and ω.sup.b are the actual IMU measurements in the body frame 22, f.sub.bias and ω.sub.bias are the bias vectors of the accelerometers and gyros, respectively, and R.sub.v.sup.b is the transformation matrix from the vehicle frame 20 to the body frame 22 corresponding to the IMU misalignment angles”¸ here 
Al-Hamad and Jafari are analogous art as they are both generally related to systems for determining a misalignment angle of a device associated with a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the use of an orthogonal transformation as a method of determining misalignment angle of Jafari in the apparatus and method for determining a misalignment angle of a device in a vehicle of Al-Hamad in order to improve the overall accuracy of the system (Jafari, Paragraph [0002], “This invention relates generally to system and method for determining bias and misalignment errors in the outputs from a 6-degree of freedom (DOF) inertial measurement unit (IMU) and, more particularly, to a system and method for determining bias and misalignment errors in the outputs from a 6-DOF IMU on a vehicle using velocity and attitude data from a global navigation satellite system (GNSS) and/or an inertial navigation system (INS), where the method includes determining an ideal acceleration estimation and an ideal angle rate estimation in a vehicle frame using the velocity and attitude data, and determining an IMU bias error and a misalignment error using the ideal acceleration and angular rate estimation and the measured angle rate and acceleration outputs from the IMU.”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662